MEMORANDUM **
Eric J. Wright appeals the judgment revoking probation and imposing an eight-month prison sentence. We dismiss this appeal as moot because Wright has served his entire sentence, and thus lacks standing to raise any challenge to it. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
Accordingly, the motion of Catherine L. Floit, Esq. to withdraw as counsel of record is GRANTED, all other pending motions are DENIED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.